
      
        NATIONAL AERONAUTICS AND SPACE ADMINISTRATION
        48 CFR Parts 1852, 1853 and 1872
        RIN 2700-AC88
        Re-Issuance of NASA FAR Supplement Subchapters H and I
        
          AGENCY:
          National Aeronautics and Space Administration.
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:

          This proposed rule would amend the NASA FAR Supplement (NFS) by removing from the Code of Federal Regulations (CFR) those portions of the NFS containing information that consists of internal Agency administrative procedures and guidance that does not control the relationship between NASA and contractors or prospective contractors. This change is consistent with the guidance and policy regarding what comprises the Federal Acquisition Regulations System and requires publication for public comment. The NFS document will continue to contain both information requiring codification in the CFR and internal Agency guidance in a single document that is available on the Internet. This change will reduce the administrative burden and time associated with maintaining the NFS by only publishing in the Federal Register for codification in the CFR material that is subject to public comment.
        
        
          DATES:
          Comments should be submitted on or before July 20, 2004, to be considered in formulation of the final rule.
        
        
          ADDRESSES:

          Interested parties may submit comments, identified by RIN number 2700-AC88, via the Federal eRulemaking Portal: http://www.regulations.gov. Follow the instructions for submitting comments. Comments may also be submitted to Celeste Dalton, NASA, Office of Procurement, Contract Management Division (Code HK), Washington, DC 20546. Comments can also be submitted by e-mail to: Celeste.M.Dalton@nasa.gov.
          
        
        
          FOR FURTHER INFORMATION CONTACT:

          Celeste Dalton, NASA, Office of Procurement, Contract Management Division (Code HK); (202) 358-1645; e-mail: Celeste.M.Dalton@nasa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
         
        A. Background

        Currently the NASA FAR Supplement (NFS) contains information to implement or supplement the FAR. This information contains NASA's policies, procedures, contract clauses, solicitation provisions, and forms that govern the contracting process or otherwise control the relationship between NASA and contractors or prospective contractors. The NFS also contains information that consists of internal Agency administrative procedures and guidance that does not control the relationship between NASA and contractors or prospective contractors. Regardless of the nature of the information, as a policy, NASA has submitted to the Office of Information and Regulatory Affairs (OIRA) within the Office of Management and Budget (OMB) and published in the Federal Register all changes to the NFS. FAR 1.101 states in part that the “Federal Acquisition Regulations System consists of the Federal Acquisition Regulation (FAR), which is the primary document, and agency acquisition regulations that implement or supplement the FAR. The FAR System does not include internal agency guidance of the type described in 1.301(a)(2).” FAR 1.301(a)(2) states in part “an agency head may issue or authorize the issuance of internal agency guidance at any organizational level (e.g., designations and delegations of authority, assignments of responsibilities, work-flow procedures, and internal reporting requirements).” Further, FAR 1.303 states that issuance under FAR 1.301(a)(2) need not be published in the Federal Register. Based on the foregoing, NASA is not required to publish and codify internal Agency guidance.
        This proposed rule will modify the existing practice by only publishing those regulations which may have a significant effect beyond the internal operating procedures of the Agency or have a significant cost or administrative impact on contractor or offerors.

        The NFS will continue to integrate into a single document both regulations subject to puplic comments and internal Agency guidance and procedures that do not require public comment. Those portions of the NFS that require public comment will continue to be amended by publishing changes in the Federal Register. NFS regulations that require public comment are issued as Chapter 18 of Title 48, CFR. Changes to portions of the regulations contained in the CFR, along with changes to internal guidance and procedures, will be incorporated into the NASA-maintained Internet version of the NFS through Procurement Notices (PNs). The single official NASA-maintained version of the NFS will remain available on the Internet. NASA personnel must comply with all regulatory and internal guidance and procedures contained in the NFS.

        This change will result in savings in terms of the number of rules subject to publication in the Federal Register and provide greater responsiveness to internal administrative changes.
        B. Regulatory Flexibility Act

        This proposed rule is not expected to have a significant economic impact on a substantial number of small entities with the meaning of the Regulatory Flexibility Act, 5 U.S.C. 601. et seq., because this rule would only remove from the CFR information that is considered internal Agency administrative procedures and guidance. The information removed from the CFR will continue to be made available to the public via the Internet.
        C. Paperwork Reduction Act

        The Paperwork Reduction Act does not apply because the changes do not impose recordkeeping or information collection requirements which require the approval of the Office of Management and Budget under 44 U.S.C. 3501, et seq.
        
        
          List of Subjects in 48 CFR 1852, 1853, and 1872
          Government procurement.
        
        
          Tom Luedtke,
          Assistant Administrator for Procurement.
          
        
        Accordingly, 48 CFR Parts 1852, 1853, and 1872 are proposed to be amended as follows:
        1. The authority citation for 48 CFR Parts 1852, 1853, and 1872 continues to read as follows:
        
        
          Authority:
          42 U.S.C. 2473(c)(1).
        
        
          PART 1852—SOLICITATION PROVISIONS AND CONTRACT CLAUSES
          Amend part 1852 by—
          (a) Removing subpart 1852.1; and
          (b) In the introductory text of section 1852.223-74, removing “1823.570-3;” and adding “1823.570-2” in its place.
        
        
          PART 1853—FORMS
          3. Remove and reserve Part 1853.
        
        
          
          PART 1872—ACQUISITIONS OF INVESTIGATIONS
          4. Remove and reserve Part 1872.
          
        
      
      [FR Doc. 04-11457  Filed 5-20-04; 8:45 am]
      BILLING CODE 7510-01-M
    
  